On information charging that January 9, 1925, Lawrence Lytton did transport 5 gallons of whisky from a point unknown in the city of Tulsa to a point about Eleventh and Quaker, in said city, he was tried and convicted, and, in accordance with the verdict of the jury, was sentenced to pay a fine of $500 and be confined in the county jail for 6 months. From the judgment he appeals, and assigns as error that the evidence is insufficient to support the verdict, and that the court erred in admitting incompetent evidence obtained by an illegal search.
The evidence for the state supports the allegations of the information, and the competency of the testimony was not raised by timely objection. However, it appears that the officers observed a 5-gallon carton containing whisky in the car, and defendant admitted that it contained whisky.
As a witness in his own behalf, he testified that the whisky belonged to Jim Hough, who was sitting in the car with him.
Finding the evidence sufficient and no prejudicial error appearing, the judgment appealed from is affirmed.
 *Page 1